Pope, Presiding Judge.
In Dowling v. Atlanta City School Dist., 216 Ga. App. 688 (455 SE2d 399) (1995), we reversed the trial court’s dismissal of plaintiff’s claims for damages and attorney fees under 42 USC §§ 1983 and 1988. The Supreme Court granted certiorari and reversed our decision in Atlanta City School Dist. v. Dowling, 266 Ga. 217 (466 SE2d 588) (1996). Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed.


Beasley, C. J., McMurray, P. J., Birdsong, P. J., Andrews, Johnson, Blackburn, Smith and Ruffin, JJ, concur.